Citation Nr: 0947836	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  03-27 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder, to 
include rash, generalized skin lesions with pigment spots, 
dermatitis and psoriasis.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1956 to 
November 1957.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
relevant part, declined to reopen the Veteran's claim for 
service connection relating to a skin disorder.  The RO 
issued a notice of the decision in September 2002, and the 
Veteran timely filed a Notice of Disagreement (NOD) in July 
2003.  Subsequently, in September 2003 the RO provided a 
Statement of the Case (SOC), and thereafter the Veteran filed 
a timely substantive appeal.

The Veteran requested a Travel Board hearing on this matter, 
which was held in May 2006 at which time the Veteran 
presented as a witness before the undersigned Acting Veterans 
Law Judge.  He also had participated in a Decision Review 
Officer (DRO) hearing previously in August 1989.  Transcripts 
of the hearings are of record.  

In March 2007, the Board remanded this case for additional 
development, to include providing proper Veterans Claims 
Assistance Act (VCAA) notification in conformity with the 
requirements enunciated in Kent v. Nicholson, 20 Vet. App. 1 
(2006); obtaining VA treatment records from the VA Medical 
Center in Waco from approximately April 2002 to present , and 
from the Temple VA Medical Center from approximately 1960 to 
July 1978; acquiring 1966 private treatment records from a 
Dr. M.C.B. of Waco, Texas; asking the Veteran to clarify the 
name of the individual who purchased the medical practice of 
Dr. S.; and then readjudicating the matter on appeal.  The 
agency of original jurisdiction (AOJ) issued a Supplemental 
Statement of the Case (SSOC) in July 2008, which appeared to 
reopen the claim, but continued to deny entitlement to the 
benefits sought.

The Board finds that the AOJ complied with certain of the 
March 2007 Remand directives in that (1) it requested and 
obtained VA medical records spanning from the 1960s to 1978, 
and from 2002 to present, and (2) in its April 2007 letter, 
it specifically asked the Veteran to complete a VA Form 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)) so that VA could 
retrieve treatment records from Dr. M.C.B.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).  The record does not reflect that the Veteran 
returned the consent form, and therefore, the records from 
Dr. M.C.B. could not be obtained.  

With respect to the other Remand directive, namely, the 
paragraph 4 instruction that the AOJ ask the Veteran to 
"provide clarification as to whether or not he can recall 
the name of the person who purchased Dr. [S.'s] medical 
practice, and whether there is any possibility that any of 
his records of treatment received from Dr. [S.] can be 
obtained either from this individual or from Providence 
Hospital," it appears that the AOJ did not specifically make 
that request in either its April 2007 letter or other 
correspondence.  Although the AOJ's April 2007 letter 
generally asked the Veteran to provide consent to release 
medical records for "each health care provider" from which 
he received pertinent treatment, the Board finds it 
questionable whether this statement sufficiently complies 
with the Remand directive.  Therefore, the AOJ must make such 
a specific request on remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

The Board also notes that, although the AOJ may have reopened 
the claim for service connection for a skin disorder in its 
July 2008 SSOC, the Board must make its own determination as 
to whether new and material evidence has been received to 
reopen the claim.  That is, the Board has a jurisdictional 
responsibility to consider whether or not a previously denied 
claim should be reopened, regardless of the AOJ's findings on 
the matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  

As further explained below, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
previously denied claim for service connection for a skin 
disorder, but determines that further development must occur 
in order to fully and fairly adjudicate this claim.  The 
appeal is thus REMANDED to the AOJ.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied the Veteran's service connection claim for 
a skin disorder, to include rash, generalized skin lesions 
with pigment spots, dermatitis and psoriasis, in an August 
1999 decision and September 1999 notice of decision; the 
Veteran did not appeal that decision.

2.  The evidence submitted since the August 1999 decision 
includes hearing testimony by the Veteran that his physicians 
have indicated to him that his current skin disorder is 
causally related to his period of active service, as well as 
post-service treatment records that note that the Veteran has 
had an ongoing and continuous skin disorder since his service 
discharge.


CONCLUSIONS OF LAW

1.  The August 1999 RO decision, which denied service 
connection for a skin disorder, to include rash, generalized 
skin lesions with pigment spots, dermatitis and psoriasis, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104, 20.1103 (2009).

2.  Because at least some of the evidence submitted since the 
August 1999 RO decision is new and material, the service 
connection claim for a skin disorder, to include rash, 
generalized skin lesions with pigment spots, dermatitis and 
psoriasis, is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.104, 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board is rendering a decision in 
favor of the Veteran, finding that new and material evidence 
has been submitted to reopen the service connection claim for 
a skin disorder, and therefore, a further discussion of the 
VCAA duties is unnecessary at this time.  


II. New & Material Evidence

a. Law & Regulations
If a veteran does not file a notice of disagreement with an 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the Veteran filed his June 2002 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001"); 66 Fed. Reg. 
45620, 45620 (Aug. 29, 2001) (stating that "The amendment to 
38 C.F.R. § 3.156(a) . . . appl[ies] to any claim to reopen a 
finally decided claim received on or after August 29, 
2001").  Accordingly, the 2001 amended version of 38 C.F.R. 
§ 3.156(a) controls in the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996).  That 
is, "the newly presented evidence need not be probative of 
all elements required to award the claim . . . but need be 
probative only as to each element that was a specified basis 
for that last disallowance."  Id.  

If the Board determines that a veteran has submitted new and 
material evidence, it must then "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Factual Background & Discussion
In August 1999, after considering then-current VA treatment 
records spanning 1997 through 1999, the RO declined to reopen 
the Veteran's service connection for a chronic skin disorder, 
to include rash, generalized skin lesions with pigment spots, 
dermatitis and psoriasis, because the new evidence submitted 
did not show an in-service incurrence of the current skin 
disorder.  The Veteran thereafter did not appeal this 
decision, and therefore the decision became "final" under 
38 U.S.C.A. § 7105(c).  The Board, accordingly, lacks 
jurisdiction to entertain the Veteran's June 2002 claim for 
service connection relating to the skin disorder unless, 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he 
supplies new and material evidence with respect to the claim 
that had previously and finally been disallowed in August 
1999.  

In the instant case, the post-August 1999 record reveals the 
submission of recent VA treatment records, to include those 
dated December 2006 and July 2007, which indicate that the 
Veteran continues to have dermatitis.  In addition, the post-
August 1999 record contains VA treatment records dated in 
closer proximity to his service discharge.  In particular, 
one record, dated November 1966, notes that the Veteran had 
previously consulted with a private, local dermatologist for 
his skin problem (including itching, excessive pruritus and 
dermatitis in the groin area), while another, dated June 
1976, indicates that the Veteran had scaly lesions on the 
scalp, which had been present "for a long time."  

The post-August 1999 record also contains the Veteran's May 
2006 Travel Board hearing testimony, where he conveyed that 
medical professionals had indicated to him their impression 
that his current skin disorder was in fact causally related 
to his period of active service.  Hearing Transcript at 11.  
At this time he also testified that he continued to have skin 
outbreaks after his service discharge, beginning 
approximately two months thereafter, but that he initially 
received home remedies from his mother to treat the outbreaks 
until such time as his grandfather insisted that he consult 
with a local physician, a Dr. S.  Hearing Transcript at 9 
(testifying that after service "my mother saw me break out 
and you know how the old folks do, she started getting 
different stuff, plants and all that kind of stuff, fixed it 
up and all of that so I used that and it got worse and worse 
and then my grandpa said don't put that stuff on him no more.  
I'll take him over here to Dr. S[].").  

The Board determines that new and material evidence has been 
submitted with respect to the Veteran's claim for service 
connection for a skin disorder.  Specifically, the VA medical 
records and the Veteran's hearing testimony qualify as 
"new" because they did not exist in the record at the time 
of the August 1999 final decision, and they are not 
cumulative of other evidence in the record, as they 
demonstrate the current existence of the skin disorder and 
further offer a new and alternative perspective on the 
potential origin of the current skin malady.  This evidence 
qualifies as "material," as it relates to an unestablished 
fact necessary to substantiate the claim and also tends to 
raise a reasonable possibility of substantiating the claim; 
that is, the reports and testimony in combination suggest 
that the Veteran's current skin malady may be attributable to 
his period of active service.  In light of this evidence, 
therefore, the Board reopens this claim.

Because the Board has reopened the 1999 claim, it must now 
make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
further development of the record must occur, however, the 
Board must defer adjudication of the matter until the AOJ 
completes the actions outlined in the Remand below.


ORDER

As new and material evidence has been received, the claim for 
service connection for a skin disorder, to include rash, 
generalized skin lesions with pigment spots, dermatitis and 
psoriasis, is reopened.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim.  38 C.F.R. § 19.9 
(2009).  A summation of the relevant evidence is set forth 
below.

a. Factual Background
The Veteran essentially maintains that he first incurred a 
skin disorder, characterized by rash and itching, while 
serving in Korea in 1957.  Travel Board Hearing Transcript at 
2-3; April 2006 VA Form 646; see DRO Hearing Transcript at 4-
5.  He also has stated that he received treatment for this 
skin problem post-service, beginning approximately two months 
after his discharge.  Travel Board Hearing Transcript at 9.  
Such treatment had continued since that time.  Hearing 
Transcript at 4-6, 10-11; April 2006 VA Form 646; see DRO 
Hearing Transcript at 5. 

As reflected in the Veteran's July 1956 Report of Medical 
Examination for Enlistment and his November 1957 Report of 
Medical Examination for Separation, he received a normal 
clinical evaluation of the skin.  During service, however, as 
documented in a June 1957 Chronological Record of Medical 
Care, he had a rash outbreak on his chest area, which 
increased when he became hot or perspired.  The clinician at 
that time treated the Veteran's rash with Calamine lotion, 
and he was thereafter discharged to assume regular duty.  

Less than two years after his service discharge, in June 
1959, the Veteran submitted his initial claim for service 
connection for a skin condition, which he noted had commenced 
during service in 1957.

Lay statements from the Veteran's relatives and other 
acquaintances convey that he had a rash problem post-service, 
but not prior thereto.  See May 1989 Statement by G.M. (the 
Veteran's childhood and post-service barber); April 1974 
Statement by J.H.R.; April 1974 Statement by H.H.; May 1963 
Statement by H.M.H. (the Veteran's mother).  

In July 1964, the Veteran underwent a VA examination to 
address his claim for service connection for a chronic skin 
disorder.  At that time, the Veteran indicated that he had a 
rash in the groin area and back, which had begun in the late 
1950s.  A physical examination revealed the presence of skin 
lesions, as well as darkened pigment spots.  The examiner, 
however, failed to address whether the Veteran had a 
diagnosable or diagnosed skin disorder and further failed to 
provide an opinion as to whether the observed skin 
abnormalities were likely causally related to the Veteran's 
period of active service.  

Dozens of post-service medical records, spanning from the 
1960s through 2007, show that the Veteran has received 
ongoing diagnoses of and treatment for a chronic skin 
disorder.  He has been diagnosed with general dermatitis, 
psoriasis and a rash on the scalp, groin and the entire body, 
and he has received instructions to use special shampoo, 
creams and hydrocortisone medications to treat his symptoms 
of itching and scaling.  See e.g., July 2007 VA Medical 
Report; December 2006 VA Medical Report; December 2002 VA 
Medical Report; January 2002 VA Medical Report (noting that 
the Veteran had dermatitis in the groin area for many years); 
March 1998 VA Medical Report; October 1996 VA Medical Report; 
June 1996 VA Medical Report; November 1992 VA Medical Report; 
October 1992 VA Medical Report; May 1991 VA Medical Report; 
February 1991 VA Medical Report; March 1990 VA Medical 
Report; November 1989 VA Medical Report; August 1985 VA 
Medical Report; January 1980 VA Medical Report; November 1979 
VA Medical Report; March 1979 VA Medical Report; July 1978 VA 
Medical Report; June 1976 VA Medical Report; April 1976 VA 
Medical Report; October 1975 VA Medical Report; February 1975 
VA Medical Report; August 1974 VA Medical Report; May 1974 VA 
Medical Report; January 1974 VA Medical Report; October 1973 
VA Medical Report; January 1973 VA Medical Report; November 
1966 VA Medical Report; August 1964 Statement by Dr. M.S. 
(diagnosing the Veteran with dermatitis).  At least one VA 
report, dated October 1996, also notes that the Veteran's 
chronic dermatitis, which had existed for over three decades, 
tended to wax and wane. 



b. Discussion
After a full review of the record, the Board determines that 
it must obtain a medical nexus opinion to determine whether 
the Veteran's chronic skin disorder, diagnosed as psoriasis 
and dermatitis rash, with generalized skin lesions and 
pigment spots, is causally related to his documented in-
service treatment for a skin rash, or is otherwise related to 
an event, injury, or disease in service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); accord 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. 3.159(c)(4).  As the current medical 
evidence of record is insufficient for the purposes of 
ascertaining whether any causal nexus exists between the 
Veteran's chronic skin disorder and his period of active 
service, such a nexus opinion must be acquired.  

Additionally, as noted in the Introduction, the AOJ must 
ensure its compliance with the previous, March 2007 Remand 
directive relating to clarification of the individual's name 
who purchased the medical practice of Dr. S, and obtaining 
such records.  See Stegall, 11 Vet. App. at 271.

Accordingly, this case is remanded for the following actions:

1.  The AOJ must request that the Veteran 
provide clarification as to whether or 
not he can recall the name of the person 
who purchased Dr. Sparks' medical 
practice, and whether there is any 
possibility that any of the records of 
treatment received from Dr. Sparks can be 
obtained either from this individual or 
from Providence Hospital.  All required 
efforts must be made and documented with 
respect to obtaining any identified 
records.  

2.  The AOJ must then schedule the 
Veteran for a skin examination 
(preferably by a board-certified 
dermatologist, if available, given the 
complexity and volume of the medical 
evidence and the length of time this 
claim has been pending) for the purpose 
of determining the likely origin of his 
current, chronic skin disorder, to 
include rash, generalized skin lesions 
with pigment spots, dermatitis and 
psoriasis.  The claims file must be made 
available to the examiner for review.  
Any required tests, if any, should be 
conducted.  

As part of the examination report, the 
examiner is specifically requested to 
answer the following question:  

Is it at least as likely as not, 
i.e., a 50 percent or greater 
probability, that the Veteran's 
chronic skin disorder, to include 
rash, generalized skin lesions with 
pigment spots, dermatitis and 
psoriasis, is causally related to an 
event, injury, or disease in 
service, to include the documented 
skin rash treated in June 1957?

A supporting rationale must be provided 
for any opinion expressed.  

3.  Following the completion of the 
above, the Veteran's claim should be 
readjudicated.  If the claim remains 
denied, the AOJ should issue an 
appropriate Supplemental Statement of the 
Case (SSOC) and provide an opportunity to 
respond.  

A Veteran has the right to submit additional evidence or 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 370 (1999) (per curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


